STATE OF WEST VIRGINIA
                                                                                    FILED
                          SUPREME COURT OF APPEALS                               February 26, 2016
                                                                              RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
GUARDIAN FIBERGLASS, INC.,                                                      OF WEST VIRGINIA

Employer Below, Petitioner

vs.)   No. 15-0330 (BOR Appeal No. 2049858)
                   (Claim No. 2012028476)

RYAN MOORE,

Claimant Below, Respondent



                             MEMORANDUM DECISION
       Petitioner Guardian Fiberglass, Inc., by T. Jonathan Cook, its attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review.

        This appeal arises from the Board of Review’s Final Order dated March 12, 2015, in
which the Board affirmed a September 4, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s May 24, 2012,
decision which denied Mr. Moore’s application for workers’ compensation benefits. The Office
of Judges held the claim compensable for acute sinusitis and toxic effect of mold. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Moore worked as an electrical technician for Guardian Fiberglass, Inc. On March 6,
2012, Mr. Moore sought treatment from Kevin Culbert, D.O., for symptoms related to exposure
to mold within his office. Mr. Moore reported to Dr. Culbert that while redecorating his office
around February 27, 2012, he discovered patches of mold behind the baseboard of their office.
Mr. Moore cleaned the area with diluted bleach, but shortly after he began to experience ongoing
respiratory symptoms including sneezing and coughing. He also felt sinus pressure and fatigue.
Dr. Culbert believed Mr. Moore’s symptoms were the result of exposure to mold particles and
                                                1
airborne mycotoxins. After his examination of Mr. Moore, Dr. Culbert sent an email to Guardian
Fiberglass, Inc., recommending that Mr. Moore and three of his co-workers be temporarily
removed from their work environment until the area was evaluated by an industrial hygienist and
satisfactory remedial measures were adopted. Mr. Moore then filed an application for workers’
compensation benefits alleging that he experienced problems with his nasal cavities, chest, and
immune systems due to exposure to mold at work. Mr. Moore was also treated by Robert
McQueen, M.D., who diagnosed him with unspecified rhinitis, persistent sinusitis, and
symptoms associated with toxic effect of mold. Dr. McQueen found no evidence of allergy or
pre-existing conditions. He found that Mr. Moore’s symptoms had improved while he was off
work. He believed that Mr. Moore’s symptoms were work related because they arose at the same
time as his exposure at work. Dr. McQueen submitted a letter to Guardian Fiberglass, Inc.,
stating that Mr. Moore’s claim should be held compensable for unspecified sinusitis, unspecified
allergic rhinitis, and toxic effect of mold. Dr. Culbert also submitted a letter to Guardian
Fiberglass, Inc., stating that the air and surface sampling performed by the industrial hygienist
did not reveal a greater presence of mold than the ambient outdoor samples. Dr. Culbert
determined that Mr. Moore could return to work.

        However, on May 24, 2012, the claims administrator denied Mr. Moore’s application for
workers’ compensation benefits because it found that there was no evidence that his disease
developed in the course of and resulting from his employment. Following this decision,
Christopher Martin, M.D., evaluated Mr. Moore and determined that he did not have any unusual
exposure to mold while at work. He found that Mr. Moore’s adverse symptoms were not related
to his work exposure. He also found that Mr. Moore’s complaints were not consistent with the
usual effects of toxic exposure to mold. On September 4, 2014, the Office of Judges reversed the
claims administrator’s decision and held the claim compensable for acute sinusitis and toxic
effect of mold. The Board of Review affirmed the Office of Judges’ Order on March 12, 2015,
leading Guardian Fiberglass, Inc., to appeal.

        The Office of Judges concluded that Mr. Moore’s claim should be held compensable for
acute sinusitis and toxic effect of mold. It found that the record established that Mr. Moore was
exposed to black mold at his workplace and developed nasal and respiratory symptoms due to his
exposure. The Office of Judges based this determination on the treatment notes of Dr. Culbert
and Dr. McQueen who related Mr. Moore’s symptoms to his work environment. The Office of
Judges noted that Dr. McQueen believed Mr. Moore’s condition improved because he remained
off work while the mold was being removed from his office. The Office of Judges also
considered Mr. Moore’s request to add allergic rhinitis as a compensable condition of the claim,
but it found that the medical evidence in the record did not demonstrate that he suffered an
allergic reaction to mold. The Board of Review adopted the findings of the Office of Judges and
affirmed its Order.

       We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Mr. Moore has presented sufficient evidence to show that he suffered an occupational
disease in the course of and resulting from his employment. The treatment notes of Dr. Culbert
demonstrate that Mr. Moore developed numerous respiratory symptoms after being exposed to
mold at work. Dr. Culbert attributes the development of these symptoms to his work exposure to
                                               2
mold. Dr. Culbert’s opinion is supported by the treatment notes of Dr. McQueen, Mr. Moore’s
treating allergist, who believed his onset of symptoms was occupationally related. The evidence
in the record supports the opinion of Dr. McQueen, and the Office of Judges provided sufficient
reasons for relying on his opinion. The belief of Dr. Martin that Mr. Moore was not exposed to
unusual levels of mold at work is not supported by the remainder of the record and is not
sufficient to overturn the Board of Review’s conclusions.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: February 26, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3